Citation Nr: 1701088	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-05 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include tinea pedis, onychomycosis, hammertoe deformity, right hallux valgus, exostoses, Morton's neuroma, plantar fasciitis, and left foot degenerative changes (claimed as bilateral foot problems, jungle rot, athlete's foot, ingrown toenails, and toes pointing down).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1962. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In September 2015, the Veteran testified at a Board videoconference hearing.  A transcript of the proceedings has been associated with the record. 

In November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In July 2016, the Board sent the Veteran a letter informing him that the Veterans Law Judge (VLJ) that held his hearing was no longer at the Board.  The letter provided him with the option of having another hearing.  In September 2016, the Board received the Veteran's response in which he elected to forgo another Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).



FINDING OF FACT

A bilateral foot condition was neither manifested during active service nor shown to be etiologically related to service and arthritis of the feet did not manifest within a year of separation from service.


CONCLUSION OF LAW

A bilateral foot condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a December 2009 letter, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In September 2015, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the VLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations and medical opinions were obtained in April 2010, May 2015, December 2015, June 2016, and July 2016.  As the examinations and medical opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
In November 2015, the Board remanded the Veteran's claim to obtain VA treatment records and to afford him a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  Service Connection

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran seeks service connection for a bilateral foot condition, to include tinea pedis, onychomycosis, ingrown toenails, abnormal curvature of the toes, hammertoe deformity, right hallux valgus, exostoses, Morton's neuroma, plantar fasciitis, and left foot degenerative changes.  The Veteran contends that his in-service activities while training in karate caused his toes to permanently curl underneath him.  See May 2010 Statement.  He contends that the foot fungi that he contracted in service have caused permanent problems with his feet.  Id.  Specifically, he alleges that the athlete's foot, jungle rot, fungus, and ingrown toenails that he contracted during military service caused cracking under his toes.  He claims that this cracking under the toes in turn caused him to walk with his toes pointed downward during military service in order to relieve the pain.  See Transcript of September 2015 Board hearing.  The Veteran maintains that his toes are still curled up today as a result of having compensated for the cracking caused by the dermatological condition dating from his service.  

With respect to in-service incurrence of a disease or injury, a September 1960 STR notes "swelling (Rt) great toe."  A record of October 1960 notes an "ingrown toenail lt great toe."  Furthermore, the Veteran asserts that he treated his athlete's foot and jungle rot of the feet during military service with foot powder and liquid soaks.  This treatment was allegedly recommended to him by a "corpsman."  The Veteran states that he did not report to the sick bay because the corpsman told him that he would probably be court-martialed for allowing the foot problem to develop for so long.  See transcript of September 2015 Board hearing.  Similarly, the Veteran states that he did not report his foot problems during his separation examination of August 1962 because the examining doctor allegedly told him that listing the conditions would delay his discharge because of required surgery and would require "a medical discharge instead of an honorable discharge."  

Although the Veteran's STRs do not document athlete's foot, tinea pedis, or jungle rot of his feet, the Veteran is competent to attest to obvious dermatological symptoms of the feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While not competent to make a diagnosis requiring medical knowledge, the Veteran, as a layperson, is competent to report the circumstances under which he first encountered symptoms of a bilateral foot condition.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In February 2010, Dr. Z.L., wrote that he had treated the Veteran from July 2008 to September 2008 for plantar fasciitis, onychomycosis, multiple exostoses, Morton's neuroma, and bursitis of the feet.  He offered no etiological opinion regarding these conditions.

In April 2010, the Veteran was afforded a VA examination to determine the etiology of his claimed foot conditions.  The VA examiner reported that the Veteran injured his great toe in a crush injury during service.  The Veteran had athletes foot and ingrown toenails in service.  In 1964, the Veteran had plaster casts of his feet made.  The VA examiner noted the prior diagnoses of right hallux valgus, onychomycosis, bilateral Morton's neuroma, bilateral plantar fasciitis, hammer toes, tinea pedis, and left foot degenerative changes.  The VA examiner opined that the Veteran did not have any current evidence of athlete's foot.  He explained that the record was silent regarding chronic foot problems related to ingrown toenails.  There was no evidence of jungle rot in the STRs.  The Veteran did not have any evidence of rash to his feet by clinical examination at the present time.  There was no post-service documentation of jungle rot and there was no evidence of a current crush injury to the great toe of the right foot.

In May 2010, a private physician wrote that the Veteran was first examined in 1964 for chronic metatarsalgia.  There was no etiological opinion offered.

In May 2015, the AOJ obtained a VA medical opinion that addressed the causes of hammertoes, including wearing certain shoes; noted that a bunion is a deformity of the base joint of the big toe and the cause is not clear in many cases; and that osteoarthritis is a common problem for many people after they reach middle age, but it may occur in younger people too.  The examiner opined that the hammertoe deformities of the Veteran's feet, right hallux valgus, and degenerative changes of the first metatarsal of the left foot were less likely than not incurred in or caused by working out on wooden floors 3 hours per day, cracking and bleeding of the bottom of the toes which caused him to walk with toes downward, and/or crush injury to the right great toe during service.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in December 2015.  The VA examiner diagnosed hammer toes, hallux valgus of the right foot, mild degenerative joint disease of the right great toe, and onychomycosis of all of the nails of the feet.  The Veteran stated that he had toenail fungus and athletes foot while in martial arts training in Okinawa in 1960.  The examiner opined that these conditions were less likely than not incurred in or cause by an in-service disease or injury.  The examiner reasoned that the Veteran's exit physical documented a normal foot examination. The examiner acknowledged a May 2010 letter from a private podiatrist that indicated the Veteran was treated for chronic metatarsalgia in 1964.  He commented that the Veteran did not currently have chronic metatarsalgia.   The examiner also pointed out that the April 2010 and May 2015 VA examiners provided negative nexus opinions.  With regard to onychomycosis, the VA examiner stated that the fist notation of the condition was in April 2010.  The VA examiner indicated that tinea pedis was a risk factor for onychomycosis but the Veteran did not have tinea pedis at the examination.  The VA examiner summarized that on examination the Veteran had onychomycosis of the toenails, bilateral hammer toes, hallux valgus of the right great right toe with mild degenerative joint disease, and bilateral ingrown toenails.  There was no evidence that any of the disorders were related to active service.  The exit examination reflected normal feet and there was no documentation by a medical provider for any foot problems until 2000 when the Veteran was 60.  After service, the Veteran worked in a factory on concrete floors for a very long time.  He had a farm, jogged regularly, and walked 3 miles for exercise.  The VA examiner concluded it was more likely than not that the Veteran's current foot problems were related to his post-service work history, exercise, and the normal aging process.  The VA examiner also cited relevant medical literature. 

In June 2016, the Board obtained a medical opinion from a podiatrist to determine the etiology of the Veteran's Morton's neuroma, plantar fasciitis, bursitis, degenerative joint disease, metatarsalgia, and exostoses.  The examiner opined that the conditions were less likely than not related to the Veteran's active service.  He explained that there was no evidence or documentation of the Veteran complaining of symptoms or being treated for Morton's neuroma, plantar fasciitis, bursitis, degenerative joint disease, metatarsalgia, or exostosis during his active service.  The Veteran's September 1958 entry examination was normal.  He acknowledged that the Veteran stated he had athletes feet, jungle rot, and ingrown toenails in service.  In September 1960, the Veteran was evaluated for swelling to the right great toe secondary to slipping at night.  The in-service examination revealed bloody exudate under lateral aspect of the nail with swelling.  The diagnosis was crush injury of the toe.  The right great toe was treated with tepid water soaks three times daily and topical ointment wound care.  Two follow-ups in September 1960 revealed no findings.  In October 1960, the Veteran was treated for an ingrown toe nail of the left great toe.  There were no documented findings of sequela secondary to ingrown toenails or the diagnosed crush injury.  The August 1962 exit examination was normal.  The Veteran was seen in July 2008, approximately 46 years following his discharge from active service, for bilateral plantar fasciitis, multiple exostosis, Morton's neuroma, and bursitis, per the letter from Dr. Z.L.  Upon a literature review, the examiner found no evidence-based documentation to support a causative relationship of ingrown toenail and/or crush injury with Morton's neuroma, plantar fasciitis, bursitis, degenerative joint disease, metatarsalgia, or exostosis.  The examiner stated that there was evidence to suggest that excessive pronation and a valgus foot type are risk factors of developing conditions such as Morton's neuroma, plantar fasciitis, bursitis, degenerative joint disease, metatarsalgia, or exostosis of the base of the first metatarsal left foot.  The examiner concluded that these conditions were more likely than not related to congenital pes planus foot type rather than active service.

In July 2016, the Board received an addendum medical opinion to clarify the examiner's use of the term "congenital pes planus."  The examiner stated that concerning congenital pes planus referenced in the previous opinion, the conditions of Morton's neuroma, plantar fasciitis, bursitis, degenerative joint disease, metatarsalgia, and exostosis can be secondary to either a congenital or developmental pes planus type secondary to excessive over pronation.  The examiner continued that the Veteran had normal military entrance and exit foot examinations with no documentation of a pre-existing pes planus.  There was no documented injury to suggest increased risk of development of a pes planus defect.  The findings noted in Dr. L's examination were more likely than not related to the normal progression of aging.  It was less likely than not that there was a superimposed injury or disease in service that resulted in an additional disability of the feet.

There are no positive nexus opinions of record.

The Board has considered the Veteran's statements regarding his feet, including his assertions regarding continuity of symptomatology since service.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno, 6 Vet. App. at 465.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds the Veteran to be competent and credible.  However, the Board does not find his statements to be as probative as the VA examiners' opinions, which were based on extensive reviews of the record, thorough examinations, and the VA examiners' medical expertise.

Lastly, the Veteran may not be granted service connection for his bilateral foot conditions on a presumptive basis as he did not have a current diagnosis of arthritis within one year of service.  Additionally, the VA examiners considered the Veteran's assertions regarding a continuity of symptomatology and determined that the Veteran's degenerative joint disease was not manifest within one year of his separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot condition.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


